Citation Nr: 1530979	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-47 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for diabetic neuropathy of the right lower extremity.

2. Entitlement to a rating in excess of 10 percent for diabetic neuropathy and radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans








INTRODUCTION

The Veteran served on active duty from February 1975 to August 1994. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO), which denied increased ratings for diabetic neuropathy of the right and left lower extremities and also denied entitlement to service connection for diabetic neuropathy of the left upper extremity.

In a July 2012 rating decision, the RO awarded service connection for radiculopathy of the left lower extremity.  This disability was incorporated into the existing evaluation for the Veteran's service-connected diabetic neuropathy of the left lower extremity, and the issue on the preceding page has been characterized accordingly.

The RO granted service connection for diabetic neuropathy of the left upper extremity in an April 2015 rating decision.  Accordingly, that matter is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A claimant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Reexaminations, including periods of hospital observation, will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327 (2014).

In a May 2015 statement, the Veteran pointed out that his last VA examination was "nearly 5 years old," and that the diabetic neuropathy in his right and left lower extremities had worsened since that time.  As the record confirms that the Veteran's last VA examination for the claimed disabilities was in October 2010, and the Veteran has alleged a worsening in his condition, the Board finds that the Veteran should be afforded a new examination.

Further, the record shows that VA treatment records through April 2015 have been obtained and associated with the record.  However, as the claim is being remanded, any records of treatment that the Veteran has received during the appeal period (i.e., those records not already associated with the claims file) for the diabetic neuropathy in his right lower extremity and/or for the diabetic neuropathy and radiculopathy in his left lower extremity should continue to be obtained and associated with the record.  See also Hart v. Mansfield, 21 Vet App 505 (2007) (holding that "staged" ratings are appropriate in an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings).

Accordingly, the case is REMANDED for the following action:

1. 	Contact the Veteran and request that he identify the provider(s) of any additional treatment or evaluation he has received for his service-connected diabetic neuropathy in the right lower extremity and/or for his service-connected diabetic neuropathy and radiculopathy in the left lower extremity, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  

2.  Obtain complete records of all such treatment and evaluation from all sources identified, to include relevant records from the Richmond VA Medical Center dated from April 2015 to the present.

3.  After the development sought above is completed, arrange for a VA examination to determine the nature and severity of the Veteran's service-connected diabetic neuropathy in the right lower extremity and for his service-connected diabetic neuropathy and radiculopathy in the left lower extremity.  The Veteran's entire record should be reviewed and a full medical history elicited.  All indicated tests and studies should be performed.  

a) The examiner is to discuss the nature, extent and severity of any radiculopathy or neuropathy found present in the lower extremities.  

b) The examiner should specifically opine as to whether any identified paralysis is complete or incomplete, and if the Veteran has incomplete paralysis, opine whether such symptomatology is best described as "mild," "moderate," "moderately severe," or "severe."  The rationale for all opinions given should be explained.

4.  After ensuring that the development requested above is completed in its entirety, review the file and re-adjudicate the claims.  If either of the increased rating claims is not granted to the Veteran's satisfaction, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




